DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 5/3/2021, with respect to the prior art rejection(s) of claim(s) have been fully considered, and are persuasive in lieu of the newly amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9-13, 16, 17, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the wellhead platform” in 13.  This limitation is indefinite because not only does it lack proper antecedent basis but it is unclear as to whether the Applicant is referring to the ‘bottom-supported wellhead platform’ previously introduced in the 
Claims 2, 5, 6, 9-13, 16, 17, 20 and 21 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-13, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roodenberg et al. (US 2008/0298898) in view of Kannegaard et al. (US 2014/0196948) and Song et al. (US 5248003).
Regarding claims 1, 2 and 21, Roodenburg discloses an offshore drilling structure comprising a bottom-supported offshore jack-up drilling rig [1] for performing one or more well-processing tasks on a plurality of surface-wells of one or more offshore hydrocarbon reservoirs located below a seabed [Paragraph 1], wherein a wellhead platform is positioned above one or more off-shore hydrocarbon reservoirs [device is indicated to be used for associated operations in the oil and gas industry which would inherently include a subterranean oil reservoir; Paragraph 18], wherein the drilling rig comprises a main body [2] and a cantilever [4] supporting a drilling station [5] comprising a first well center [Figures 1-3 & 5], wherein said drilling unit is configured to perform drilling and well control of a first well by said first drilling station [Paragraph 23], and wherein the jack-up rig is positionable above a wellhead platform for performing one or more wellprocessing tasks [obvious 
Roodenberg fails to disclose the cantilever having a second drilling station independently operative from the first drilling station for performing wellprocessing tasks simultaneously, the cantilever being moveable with respect to the drilling unit, and further details of the wellhead platform.
Kannegaard teaches an offshore drilling ng comprising a platform with dual drilling stations [Paragraph 42, 63; Figures 1-8], wherein first and second drilling units are configured to operate independently from one another [Paragraphs 42, 44 & 63] for performing wellprocessing tasks simultaneously [Paragraph 42].
Song teaches an offshore jack-up rig comprising a cantilever with a drilling unit that is moveable with respect to the cantilever [Column 4, Lines 60-65], and a bottom-supported support structure [22] disposed between a wellhead platform [25] the jack-up rig [Figures 1 & 11].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cantilever of the Roodenberg drilling rig by substituting the single drilling station for the dual drilling station as described by Kannegaard to double the capacity of the drilling ng operations while reducing the amount of equipment and manpower required for operation, thereby increasing profits [Paragraph 44]. Additionally, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Likewise, it would have been obvious to modify the drilling unit of Roodenberg by adding the support structure as described by Song to align the drilling unit and
wellhead platform prior to sinking the jack-up legs to ensure the cantilever is safely within its extension limits over the well center(s).  Further, it would have been obvious to modify the drilling unit of Roodenberg by adding the relative movement capabilities between the drilling unit and cantilever as described by Song to enable finite movement between the drilling unit and well center for increased precision.
Regarding claims 4-6, Kannegaard further teaches that the drilling stations comprise independent well control systems having blowout preventors [Paragraphs 11 & 22],
Regarding claim 7, Kannegaard further teaches the drilling stations comprise first and second
hoisting systems [Paragraph 45].
Regarding claims 9 and 15, although the combination 1s silent as to the distance between the well centers 1s fixed it would have been obvious that they are once the well tubulars are clamped and/or not moving in the firing line. Likewise, it would have been obvious they can be displaced relative to one another if only one is moving and one is clamped, or both are moving.
Regarding claims 10-13, Kannegaard further teaches one or more pipe storages for feeding tubulars having separate paths and sections comprising catwalks and cranes [Paragraphs 47-52; Figures 1-13].
Regarding claim 17, Kaanegaard further teaches the separate drilling units can have separate operating stations [Paragraph 44].
Regarding claim 20, Kaanegaard further teaches the separate drilling units have one or more partitions between the well centers [truss structure between respective well centers; Figure 3].

Claims 22-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roodenberg et al. (US 2008/0298898) {hereinafter Roodenberg-2008} in view of Kannegaard et al. (US 2014/0196948), Roodenberg et al. (US 852880) {hereinafter Roodenberg} and Song et al. (US 8248003).
Regarding claim 22, Roodenburg-2008 discloses a bottom-supported offshore jack-up drilling rig [1] for performing one or more well-processing tasks on a plurality of surface-wells of 
Roodenberg-2008 fails to disclose the cantilever having a second drilling station independently operative from the first drilling station for performing wellprocessing tasks simultaneously, the cantilever being moveable with respect to the drilling unit, and an offshore bottom supported wellhead platform having a configurable support structure.
Kannegaard teaches an offshore drilling rig comprising a platform with dual drilling stations [Paragraph 42, 63; Figures 1-8], wherein first and second drilling units are configured to operate independently from one another [Paragraphs 42, 44 & 63] for performing wellprocessing tasks simultaneously [Paragraph 42].
Roodenberg teaches discloses an offshore bottom supported wellhead platform (2)comprising: a configurable support structure (7) for supporting at least respective upper parts of two or more conductors (4), the upper part of each conductor comprising an upper end (42) through which one or more well processing tasks can be performed (Column 5, Lines 31-44), wherein the offshore bottom supported wellhead platform (2) allows movement of the upper part of each of the two or more conductors (4) between a first and a second position of each of the two or more conductors (4), the first and second positions of a conductor corresponding to first and second positions, respectively, of the upper end of said conductor (Figure 10, Column 6, Lines 39-57), wherein the configurable support structure (7) supports the two or more conductors (4) at least at said first position, where the second positions of a plurality of said two or more conductors (4) are a shared second position corresponding to a shared second position of the upper ends of the plurality of said two or more conductors (4), at which each of said plurality of conductors (4) may be selectively placed (Figure 10, Column 6, Lines 39-57), and wherein the offshore bottom supported wellhead plattorm (2) allows performance, by a well processing station (6), through a well center of said well processing station, without lateral displacement of the well processing station or its well center, of a well processing task through the upper end of a conductor of said plurality of said two or more conductors (4), when positioned at said shared second position, and a subsequent well processing task through the upper part of another conductor of said plurality of said two or more conductors (4), when subsequently positioned at said shared second position (Abstract); and wherein the configurable support structure (7) is adapted to apply one or more counter forces to one or more conductors (4) to relieve stress to the wellhead platform (the cranes, 11, as part of 7, lift upward and move the conductors 4 around the rig. This movement appears to be the same as the claimed "to relieve stress" that is shown in Applicant's Figure 9).
Song teaches an offshore jack-up rig comprising a cantilever with a drilling unit that is moveable with respect to the cantilever [Column 4, Lines 60-65], and a bottom-supported support structure [22] disposed between a wellhead platform [25] the jack-up rig [Figures 1 & 11].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cantilever of the Roodenberg-2008 drilling rig by substituting the single drilling station for the dual drilling station as described by Kannegaard to double the capacity of the drilling rig operations while reducing the amount of equipment and manpower required for operation, thereby increasing profits [Paragraph 44]. Additionally, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill 1n the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Likewise, it would have been obvious to one of ordinary skill in the art by modifying the Roodenberg-2008 drilling rig by adding the bottom supported wellhead platform and configurable support structure as described by Roodenberg to enable the rig to enable a group of hydrocarbon wells to be drilled, maintained and utilized for production of hydrocarbons without it being necessary to displace the drill rig [Column 4, Lines 23-29] — thus increasing capacity of the operation and maximizing profits. Further, it would have been obvious to modify the drilling unit of Roodenberg by adding the support structure as described by Song to align the drilling unit and wellhead platform prior to sinking the jack-up legs to ensure the cantilever is safely within its extension limits over the well center(s).  Lastly, it would have been obvious to modify the drilling unit of Roodenberg by adding the relative movement capabilities between the drilling unit and cantilever as described by Song to enable finite movement between the drilling unit and well center for increased precision.
Regarding claim 23, Roodenberg further teaches the offshore bottom supported wellhead platform (2) according to claim 63, wherein said configurable support structure (7) provides said first position and second position for each of the two or more conductors (4). (The carts/trollies are shown to move about on space provided by the support structure).
Regarding claim 24, the well head platform of thRoodenberg2008/Kannegaard/Roodenberg combination is “arranged” to align with the first and second well centers of the offshore drilling unit.
Regarding claim 26 and 27, Roodenberg further teaches he offshore bottom supported wellhead platform (2) according to claim 63, wherein at least one of the offshore bottom supported wellhead platform (2) comprises at least one mechanism (cart 13 on rails) for moving the upper part of a conductor between its first position and its second position; and the oftshore bottom supported wellhead plattorm (2) allows at least one external device (crane) to move an upper part of a conductor between its first position and its second position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619